DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a program is considered an abstract idea. An abstract idea is not a process, machine, manufacture, or composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the resonant circuit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2008/0136603).
Regarding claims 1, 2, 10, 13, Choi discloses a non-contact communication medium (see Para. 33-44), comprising: 
a voltage generation unit (voltage multiplier 325 and voltage detector 335 forming voltage generation unit, Fig. 3, Para. 33) that includes an antenna coil for transmission/reception (antenna 310, Para. 33-34), and receives a signal magnetic field from an external device to generate a voltage (the antenna 310 receives a signal from the RFID tag reader and transmits the signal to the RFID tag chip 320, Para. 33); 
a memory unit (Register of wake-up controller 350 and memory 365 forming memory unit, Fig. 3, Para. 37, 40) that stores one or more circuit parameters set in the voltage generation unit (via activation code stored in the register, Para. 37), and predetermined management information (via sensed information stored by sensor 370, Para. 40); 
a clock signal generation unit (low frequency clock generator 353 and high frequency clock generator 375 forming clock signal generation unit, Para. 33, 39; Fig. 3) capable of selectively generating clock signals having two or more different frequencies (Para. 42); and 
a control unit (wake-up controller 350 and main controller 360 forming control unit, Para. 37-40) configured to select a frequency of a clock signal to be supplied to the memory unit from the clock signal generation unit, wherein the frequency of the clock signal for reading the predetermined management information is higher than the frequency of the clock signal for reading the circuit parameter (Para. 42-43 and Fig. 3).
Regarding claim 5, Choi discloses the control unit selects the first clock signal when writing information to the memory unit (Para. 42).
Regarding claim 6, Choi discloses the control unit selects a frequency of the clock signal on a basis of an operation request from the external device (Para. 42).
Regarding claim 7, Choi discloses a monitoring unit that monitors a generated voltage of the voltage generation unit, wherein the control unit selects a frequency of the two or more clock signals on a basis of output of the monitoring unit (Para. 38-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of Hyun (US 2010/0125761).
	Regarding claim 3, 11, Choi fails to disclose wherein the voltage generation unit includes a resonant circuit and a resonant capacitance adjustment unit, the resonant circuit including the antenna coil, the resonant capacitance adjustment unit adjusting a resonant frequency of the resonant circuit, and the memory unit stores, as the circuit parameter, a resonant capacitance value set in the resonant capacitance adjustment unit.
	Hyun teaches voltage generation unit includes a resonant circuit and a resonant capacitance adjustment unit, the resonant circuit including the antenna coil, the resonant capacitance adjustment unit adjusting a resonant frequency of the resonant circuit, and the memory unit stores, as the circuit parameter, a resonant capacitance value set in the resonant capacitance adjustment unit (a capacitor of a resonance circuit may be implemented as a variable capacitor or a capacitor array having a capacitor value varying according to the output value of the multiplexer 313, to adjust the mean frequency of the antenna, see Abstract and Para. 43).
	From the teachings of Hyun, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi to include wherein the voltage generation unit includes a resonant circuit and a resonant capacitance adjustment unit, the resonant circuit including the antenna coil, the resonant capacitance adjustment unit adjusting a resonant frequency of the resonant circuit, and the memory unit stores, as the circuit parameter, a resonant capacitance value set in the resonant capacitance adjustment unit in order to improve wireless communication.
	Regarding claim 4, 12, Choi fails to disclose wherein the voltage generation unit further includes a power source circuit that generates a voltage from the resonant circuit, and the memory unit stores, as the circuit parameter, a reference voltage adjustment value for setting a reference voltage of the power source circuit.
	Hyun teaches including a voltage generation unit further includes a power source circuit that generates a voltage from the resonant circuit, and a memory unit stores, as the circuit parameter, a reference voltage adjustment value for setting a reference voltage of the power source circuit (as for the power management unit 314-4, a resistor of a reference bias circuit may be implemented as a variable resistor or a resistor array having a resistance value varying according to the output value of the multiplexer 313, to adjust a voltage value of the reference bias, see Abstract and Para. 43).
	From the teachings of Hyun, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi to include the voltage generation unit further includes a power source circuit that generates a voltage from the resonant circuit, and the memory unit stores, as the circuit parameter, a reference voltage adjustment value for setting a reference voltage of the power source circuit in order to improve wireless communication.
2008/0136603

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of Jarvis (US 2006/0038658).
	Regarding claim 8, Choi fails to disclose the clock signal generation unit generates a clock signal of a frequency multiplied by the frequency of the signal magnetic field.
	Jarvis teaches a clock signal generation unit generates a clock signal of a frequency multiplied by the frequency of the signal magnetic field (Para. 13).
	From the teachings of Jarvis, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi to include the clock signal generation unit generates a clock signal of a frequency multiplied by the frequency of the signal magnetic field in order to minimize power consumption.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of Takano (US 20060257615).
Regarding claim 9, Choi teaches the structural elements of the claimed invention (see rejection of claims 1-2 above), but fails to disclose a cartridge body that houses the information recording medium; and the non-contact communication medium being housed in the cartridge body.
Takano teaches a cartridge body that houses an information recording medium; and a non-contact communication medium being housed in the cartridge body (See Abstract and Fig. 1A).
From the teachings of Takano, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi to include a cartridge body that houses the information recording medium; and the non-contact communication medium being housed in the cartridge body in order to protect the recording medium from outside elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689